DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamberg et al. (WIPO Document No.: WO 2016/070908 A1).
For claim 1, Lamberg et al. disclose the claimed invention comprising: at least one cooling duct (reference numeral R1) which runs within the laminated core (reference numeral 210) and through which a cooling fluid for cooling the laminated core is flowable (see figure 2, also see page 6, lines 26-33), wherein the cooling duct comprises: at least one first throughflow opening (opening on the outer circumferential 
For claim 2, Lamberg et al. disclose the cooling duct (reference numeral R1) extending from the first throughflow opening (opening on the outer circumferential surface of core 210, see figure 2) to the second throughflow opening (opening on the inner circumferential surface of core 210, see figure 2) in parallel or obliquely with respect to the radial direction of the laminated core (reference numeral 210, see figure 2).  
For claims 3 and 4, Lamberg et al. disclose the cooling duct (reference numeral R1) extending rectilinearly from the first throughflow opening (opening on the outer circumferential surface of core 210, see figure 2) to the second throughflow opening (opening on the inner circumferential surface of core 210, see figure 2).  
For claim 5, Lamberg et al. disclose over a complete extent which runs without interruptions from the first throughflow opening (opening on the outer circumferential surface of core 210, see figure 2) as far as the second throughflow opening (opening on the inner circumferential surface of core 210, see figure 2), the cooling duct (reference numeral R1) is delimited directly by way of the laminated core (reference numeral 210) 
For claim 6, Lamberg et al. disclose the laminated core (reference numeral 210) being constructed from a plurality of lamination segments (reference numeral 240) which follow one another in the axial direction of the laminated core (see figures 2, 5, 6), the cooling duct (reference numeral R1) being formed by way of respective through openings of the lamination segments (see figures 2, 5, 6).  
For claim 9, Lamberg et al. disclose the claimed invention comprising: at least one laminated core (reference numeral 210, figure 2); and at least one cooling duct (reference numerals R1, R2) which runs within the laminated core and through which a cooling fluid for cooling the laminated core is flowable (figure 2), wherein the cooling duct comprises: at least one first throughflow opening (opening on the outer circumferential side of core 210, see figure 2) which through which the cooling fluid is flowable and penetrates an outer circumferential-side shell face (reference numeral P2) of the laminated core (see figure 2), which shell face (reference numeral P2) points toward the outside in a radial direction of the laminated core (see figure 2); and at least one second throughflow opening (opening on the inner circumferential side of core 210, see figure 2) through which the cooling fluid is flowable and penetrates an inner circumferential-side shell face (reference numeral P1) of the laminated core (see figure 2), which shell face (reference numeral P1) points toward the inside in the radial direction of the laminated core (see figure 2).  
For claim 13, Lamberg et al. already disclose the structure of the invention as explained above for claim 9, and applying this to an apparatus such as a vehicle merely .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberg et al. as applied to claims 6 and 9 above, and further in view of Yoshida (Japanese Patent Document No.: JP 2008228523 A).
For claim 7, Lamberg et al. disclose the claimed invention except for the through openings being arranged offset with respect to one another in the radial direction of the laminated core.  Yoshida discloses openings (reference numerals 6a, 7a, 8a) being offset in the radial direction of the core (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the offset openings as disclosed by Yoshida for the laminated core of Lamberg et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 12, Lamberg et al. disclose the claimed invention except for the laminated core surrounding at least one part of a further component of the electric machine, the further component having at least one line element which is connected .  

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberg et al. as applied to claims 1 and 9 above, and further in view of Li et al. (Foreign Patent Document No.: CN 107508415 B).
For claim 8, Lamberg et al. disclose the claimed invention except for starting from the first throughflow opening toward the second throughflow opening, the cooling duct penetrates a tooth of the laminated core.  Li et al. discloses the cooling duct (reference numeral 21) penetrating a tooth (reference numeral 20) from one end to the other end of the duct (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling duct penetrate the tooth as disclosed by Li et al. for the laminated core of Lamberg et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 10, Lamberg et al. disclose the claimed invention except for the laminated core being surrounded on the outer circumferential side at least in one part region by a component of the electric machine, the component having at least one duct .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberg et al. in view of Li et al. as applied to claim 10 above, and further in view of Yoshida (Japanese Patent Document No.: JP 2008228523 A).
For claim 11, Lamberg et al. in view of Li et al. disclose the claimed invention except for the laminated core surrounding at least one part of a further component of the electric machine, the further component having at least one line element which is connected fluidically to the cooling duct via the second throughflow opening.  Yoshida discloses a core (reference numeral 2) surrounding a component (reference numeral 3) which has an opening element (reference numeral 9), i.e. one line element, which is connected to the duct (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one line element as disclosed by Yoshida for connecting to the cooling duct via the second .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling within the core: US 10038352 B2 (Airoldi; Giovanni et al.), US 9806586 B2 (Granat; Gerd et al.), US 9225224 B2 (Memminger; Oliver et al.), US 8866351 B2 (Le Besnerais; Jean), US 8614528 B2 (Eichinger; Benjamin et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEX W MOK/Primary Examiner, Art Unit 2834